PER CURIAM.
We affirm the judgment and sentence in this Anders appeal,1 except for the assessment of a $250 public defender’s' fee. It appears from the record that the defen*66dant was not informed of his right to contest the amount of the fee as required by-Florida Rule of Criminal Procedure 3.720(d)(1). As a result, the fee is stricken without prejudice to reimpose it after compliance with the rule.
AFFIRMED.
ORFINGER, COHEN and BERGER, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).